TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-02-00088-CV


    Shannon Noble, Individually and as a General Partner of Stone Marketing & Imports;
                       and Stone Marketing & Imports, Appellants

                                                v.

                         Ginny Simpson and Roger Simpson, Appellees


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT
           NO. GN003105, HONORABLE JOHN K. DIETZ, JUDGE PRESIDING




               Appellants Shannon Noble, individually and as a general partner of Stone Marketing

& Imports, and Stone Marketing & Imports filed an unopposed motion to dismiss this appeal,

informing this Court that they no longer wish to prosecute their appeal. Accordingly, we grant

appellants= motion and dismiss the appeal. See Tex. R. App. P. 42.1(a)(2).




                                     Bea Ann Smith, Justice

Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel

Dismissed on Appellants= Motion

Filed: April 25, 2002

Do Not Publish